UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): November 28, 2016 GULFMARK OFFSHORE, INC. (Exact name of registrant as specified in its charter) Delaware 001-33607 76-0526032 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 42 West Sam Houston Parkway North, Suite 400, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code : ( 713) 963-9522 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On November 28, 2016, GulfMark Offshore, Inc. (the “Company”) posted an investor presentation in the Investors section of its website at www. gulfmark .com . A copy of the presentation is being furnished as Exhibit99.1 hereto and is incorporated herein by reference. The information in Item 7.01 of this Current Report on Form 8-K and Exhibit 99.1 is being “furnished” and shall not be deemed to be “filed” by the Company for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, nor shall it be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act. Item 9.01. Financial Statements and Exhibits. Exhibits. Exhibit Number Description Investor Presentation dated November 28, 2016. SIGNATURES Pursuant to the requirements of the Exchange Act, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GulfMark Offshore, Inc. Date: November 28, 2016 By: /s/James M. Mitchell Name: James M. Mitchell Title: Executive Vice President & Chief Financial Officer INDEX TO EXHIBITS Exhibit Number Description Investor Presentation dated November 28, 2016.
